MacLean, J.
In this action, brought to recover damages for injuries to a coach which was struck by a car of the defendant, the plaintiff’s driver testified to circumstances from which, if his testimony was believed, freedom of contributory negligence on the part of the plaintiff’s servant, and of negligence on the part of the defendant’s motorman might be found by the jury, despite the contradictory statements made by defendant’s motorman. The judgment entered upon the verdict of the jury should not be disturbed.
Freedman, P. J., concurs; Leventritt, J., taking no part.
Judgment affirmed, with costs.